DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments/arguments filed 02/25/2022 with respect to claim(s) 1-13 have been fully considered and found persuasive. This application contains 13 pending claims. Claim(s) 1, 6 and 10-13 have been amended. 

Allowable Subject Matter
Claim(s) 1-13 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent claim(s) 1 have been amended to overcome rejection in the previous Office Action mailed. 
Regarding claim 1, the prior art of record alone or in combination fail to anticipate or make obvious the specific limitations of An electrical contactor comprising: “a planar body portion placed on the lower member of the housing portion and formed of a conductive member; an upper arm having a cantilever beam structure, including an upper base extending integrally and continuously upward from the body portion, an upper supporting portion extending in a horizontal direction from the upper base along the body portion, and a first distal end extending vertically upward from the upper supporting portion to make electrical contact with a first contact target; a lower arm having a cantilever beam structure, including a lower base extending integrally and continuously downward from the body portion, a lower supporting portion extending in a horizontal direction from the lower base along the body portion, and a second distal end extending vertically downward from the lower supporting portion to make electrical contact with a second contact target; a first positioning portion extending upward from one end of the body portion; and a second positioning portion extending upward from near the other end of the body portion, wherein the upper arm extends vertically through an opening in the upper member of the housing portion, the lower arm extends vertically through an opening in the lower member of the housing portion, 2Serial Number 16/784,847 the first positioning portion is accommodated in a first hole provided on the lower surface of the upper member of the housing portion, and the second positioning portion is accommodated in a second hole provided on the lower surface of the lower member of the housing portion.” in combination with all the other limitations as claimed.

Upon conclusion of a comprehensive search of the pertinent prior art and consideration of arguments, the Office indicates that the claims are allowable.

Other claim(s) 2-13 depend from independent claim 1 are allowed for the same reason.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868